Filed 4/5/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 65







State of North Dakota, 		Plaintiff and Appellee



v.



Larry Raymond Soum, 		Defendant and Appellant







No. 990305







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Glenn Dill, III, Judge.



AFFIRMED.



Per Curiam.



Rozanna C. Larson, Assistant State's Attorney, Courthouse, P.O. Box 5005, Minot, ND 58702-5005, for plaintiff and appellee.  Submitted on brief.



Richard B. Thomas, 13 First Ave. SW, Suite 500, P.O. Box 2298, Minot, ND 58702-2298, for defendant and appellant.  Submitted on brief.

State v. Soum

No. 990305



Per Curiam.

[¶1]	Larry Soum appeals from his conviction for driving while under suspension, arguing he has a constitutional right to operate a motor vehicle on the roads of North Dakota without a valid license to drive.  We have repeatedly rejected that argument.  
See
 
City of Bismarck v. Stuart
, 546 N.W.2d 366, 367 (N.D. 1996); 
State v. Kouba
, 319 N.W.2d 161, 163 (N.D. 1982); 
see
 
also
  
State v. Ertelt
, 548 N.W.2d 775, 776-77 (N.D. 1996).  We accordingly affirm Soum’s conviction under N.D.R.App.P. 35.1(a)(7).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring